The opinion of the court was delivered by
The Chancellor.
It does not appear that either of the three tickets held by the plaintiff purported to be an agreement between him and the company. Each was simply a receipt or token that the holder was entitled to transportation between given stations according to the contract the law made between him and the carrier upon his paying the lawful fare, which contained notices of regulations of the carrier to the *541effect that thé passage should be continuous, and that the holder might have transported, without additional charge, one hundred and fifty pounds of wearing apparel under limited responsibility upon the part of the defendant. We do not understand that this last stated regulation is designed to restrict or in any way affect the common law right of the passenger to carry personal baggage with him. We deem it to simply state the extent of accommodation- the passenger might have with respect to baggage committed to the custody of the defendant. The notice is not couched in the language of an agreement that it shall be a substitute for the passenger’s common law right and nothing in the case discloses that the plaintiff saw it and accepted it as such substitute. We then deem the plaintiff to have been a traveler with the rights which the law accords.
He was entitled to take with him for use his personal baggage appropriate to the journey and its object—that is, not only wearing apparel for use and ornament, but also other articles, all within reasonable limit, the use of which was personal to him during his journey, and in accomplishing its purposes. To illustrate the character of such articles, other than wearing apparel, it is settled that a sportsman journeying for sport may take his gun case or fishing apparatus (Hawkins v. Hoffman, 6 Hill 586); an artist may take his easel when he is on a sketching tour (Merrill v. Grinnell, 30 N. Y. 594); a surgeon traveling with troops may take' his surgical instruments (Hannibal Railroad v. Swift, 79 U. S. 262), and a student in pursuit of study may take his needed books and manuscripts (Hopkins v. Westcott, 6 Blatchf. 64). But the plaintiff could not take with him as personal baggage mere merchandise, the use of which was not personal to him in accomplishing the purpose of the journey (Collins v. Boston and Maine Railroad, 10 Cush. 506 ; Hawkins v. Hoffman, 6 Hill 586 ; Stimson v. Connecticut River Railroad Co., 98 Mass. 83; Humphreys v. Perry, 148 U. S. 627; Railroad Company v. Fraloff, 100 U. S. 24; Belfast Railway Co. v. Keys, 9 H. L. Cas. 556), nor *542articles intended for use at his permanent abode, disconnected with his personal use during the journey, or in accomplishing its purposes (Macrow v. Great Western Railway Co., L. R., 6 Q. B. 612).
In the case considered it is deemed that the plaintiff’s rubbers and gloves, and, as well, the catalogues and memoranda carried for the business purposes of the journey (Staub v. Kendrick, 6 L. R. A. 619, 121 Ind. 226) were personal baggage, but that inasmuch as neither the nails nor the letter file appear to have had any connection with the personal use of the plaintiff upon the journey or in the accomplishment of its purpose or to be appropriate therefor, we deem that they cannot be regarded as personal baggage. The nails were purchased immediately prior to the plaintiff’s return to Elizabeth, under circumstances which make it quite plain that they could have been carried only for uses not personal to the plaintiff either during his journey or in furtherance of its purposes.
But it is insisted for the plaintiff that at the trial he offered to show that the defendant had, by long-continued acquiescence in and provision in its passenger cars for the carriage of small packages of merchandise by its passengers, established as one of its regulations that such parcels might be carried as personal baggage, to the end that he might urge that such regulation gave him a right to carry the parcels in question until, at least, he should have timely notice of the discontinuance of the regulation, and that such offer was overruled erroneously. This offer, it is claimed, is embodied in the two questions overruled.
It is deemed that the questions, though introductory, do with sufficient clearness embody the offer. The trial judge does not appear to have had doubt as to their purpose, otherwise he would have called upon counsel to state it. And we think also, if the defendant company had, previous to the denial of admission of the plaintiff to their cars complained of, for a long time acquiesced in and made accommodation for the carriage of small packages of merchandise of its pas*543sengers as personal baggage, so as to lead them to accept and rely upon its attitude in that respect as one of its regulations, that it could resume its right under the law only after reasonable notice of its rescission of the regulation so made. It could not suddenly enforce the right resumed against passengers who were in good faith traveling in reliance upon the previous regulation without reasonable notice, and ignorant of, and unprepared for any change in it.
We think that the questions asked were admissible as a step in the plaintiff’s proofs, and were wrongly overruled, and for that reason that the judgment should be reversed.
For affirmance — Depue, Gummere, Hendrickson, Nixon. 4.
For reversal—The Chancellor, Collins, Dixon, Garrison, Lippincott, Ludlow, Adams, Bogert, Yredenburgh. 9.